IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-1397-04


ADRIANE ELAINE OTTO, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FOURTH COURT OF APPEALS

HARRIS  COUNTY



 Cochran, J., filed a concurring opinion.


O P I N I O N


	I join in the majority's decision to remand this case to the court of appeals in light of
Gray v. State, 152 S.W.3d 125 (Tex. Crim. App. 2004).  I hasten to add, however, that the
charge in this case does not suffer from the same defects as those in Gray.  In that case (1)
the application paragraph of the charge permitted conviction for DWI if the jury found that
the defendant was intoxicated "by reason of the introduction of alcohol into his body, either
alone or in combination with Respiratol, Zoloft, Klonopin and/or Depical," although the
defendant was charged only with intoxication by means of alcohol; and (2) the jury charge
included a non-statutory jury instruction based upon an appellate presumption concerning the
"synergistic effect" of certain drugs taken in combination with alcohol.  Gray, 152 S.W.3d
at 127.
	In this case, however, the complained-of jury instruction is a plain-vanilla statutory
instruction on concurrent causation as set out in Section 6.04(a) of the Penal Code. The
concerns that I expressed in my dissent to Gray, 152 S.W.3d at 135-40, do not exist here.

Cochran
Filed: September 28, 2005
Publish